Citation Nr: 1628849	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  14-27 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1973 to April 1980 and from June 1980 to January 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for right sciatica has been raised by the record in an April 2011 Notice of Disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  An unappealed May 1996 rating decision denied entitlement to service connection for a low back disability manifested by pain.

2.  The evidence associated with the file after the May 1996 rating action includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating service connection for a low back disability.
  
3.  Resolving reasonable doubt in the Veteran's favor, DDD at the L5-S1 level is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying service connection for a low back disability manifested by pain is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995). 
2.  New and material evidence has been received sufficient to reopen a claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, DDD at the L5-S1 level, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, given the favorable disposition of the actions here, which is not prejudicial to the Veteran, no further action with respect to the issues granted herein is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Claim to Reopen Service Connection

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, if new and material evidence is received with respect to a disallowed claim, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).
New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Here, a May 1996 rating decision denied service connection for a low back disability manifested by pain based on a finding that there were no abnormalities of the back and no functional impairment to the back noted in the March 1996 VA examination.  Apart from the March 1996 VA examination, pertinent evidence of record at the time of the May 1996 rating decision also included the Veteran's service treatment records (STRs), which showed numerous low back complaints during active duty but no indication of back related issues at separation.  The Veteran did not appeal the May 1996 decision.  

Relevant evidence received since the May 1996 rating decision includes a November 2010 VA examination, in which the examiner diagnosed DDD at the L5-S1 level, and statements from the Veteran indicating he had experienced continuous ongoing back-related symptoms since active service.  This additional evidence is new and material.  These documents are not cumulative or redundant of the evidence previously of record and raise a reasonable possibility of substantiating the claim of service connection for a low back disability.  Thus, a reopening of the claim for service connection for a low back disability is warranted.

Claim for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).  

Here, the Veteran asserts that his current low back disability had its onset in active service.  Specifically, the Veteran reports that, as radar repairmen, he was "subject to constant bending, twisting, kneeling, and climbing, which took a toll on his back."  The Veteran also reported having a "lumbar condition" since service and explained that the condition has continued to deteriorate since separation.  

Further review of the record shows that the Veteran's service treatment records (STRs) show numerous complaints of low back related issues.  The Veteran complained of low back pain in December 1976, May 1979, March 1980, March 1981, and May 1989.  In March 1980, the Veteran indicated that he had been experiencing low back pain off and on for two and a half years prior.  In March 1981, it was noted that the Veteran was experiencing recurring discomfort in his "L/spine."  The Veteran did not indicate any back issues at separation.  

The Veteran filed his initial claim for service connection to a low back disability manifested by pain in February 1996, a little over a week after separation.  Although the March 1996 VA examination indicated that there was a history of low back pain, the examiner found that the Veteran's spine was entirely normal and noted that the source of the Veteran's pain sounded more like muscular pain.  

The Veteran complained of low back pain consistently from February 2000.  A review of the Veteran's post-service treatment records show that he complained of low back pain in February 2000, February 2001, October 2001, February 2002, March 2002, December 2003, November 2005, and January 2006.  In December 2003, the Veteran indicated that he had been experiencing low back pain for the past four weeks.  In November 2005, X-rays revealed disc space narrowing at the level of L4-L5, L5-S1, with marginal osteophytic spurring at the levels of L3 and L4.  In January 2006, the Veteran reported experiencing low back pain on and off for the past 25 years and indicated that it was worse in the last five years.  In February 2006, X-rays revealed a ten millimeter (mm) right pelvic unleveling and disc space narrowing at the levels of L4-L5 and L5-S1, with osteophytic spurring at the levels of L3 and L4.  In September 2006, X-rays revealed a nine mm right pelvic unleveling and disc space narrowing at the levels of L4-L5 and L5-S1, with osteophytic spurring at the levels of L3 and L4.  
At the November 2010 VA examination, the Veteran reported onset of low back pain during service that was treated conservatively.  He also reported minimal problems post-service with several post-service back injuries and was treated conservatively at the VA Eglin Air Force Base (AFB) Hospital.  He reported seeing a chiropractor from approximately 2006 to 2008 with relief.  After examination, the examiner diagnosed lumbar spine degenerative disc disease at the L5-S1 level; post-service mechanical low back pain, resolved; and in-service low back/lumbar strain with right sciatic, resolved.  The examiner opined that the Veteran's DDD at the L5-S1 level was "not caused by or a result of service or" in-service low back/lumbar strain with right sciatica.  The examiner opined that the Veteran's DDD at the L5-S1 level was "most likely age-related and is a new finding since 2001."

The November 2010 VA opinion is inadequate for adjudication purposes.  While the opining examiner indicated that a review of the claims file was completed, he/she failed to consider all of the Veteran's competent and credible reports of back pain during and after service, referencing only to low back complaints made in December 1976, May 1979, February 2000, February 2001, February 2002, and December 2003.  The examiner also failed to provide an adequate rationale as to why the Veteran's lumbar spine DDD is not related to service.  As the opinion is inadequate, it cannot serve as the basis of a denial of service connection.  

In addition to the treatment records noted above and the November 2010 VA examination, the Veteran has consistently reported that his low back condition began during active service and has continued on and off since separation in the following statements: March 2011 NOD, August 2014 substantive appeal, and April 2015 VA Form 646 Statement of Accredited Representative.  Moreover, the Veteran has reported in his March 2011 NOD and August 2014 substantive appeal that he had self-medicated during periods he did not seek medical treatment.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify symptomatology related to his lower back and any self-medication of such, and his statements have been found credible.

In sum, the Veteran has competently and credibly reported that his low back disability began during active service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  In addition, the Board finds that the VA medical opinion of record does not provide competent evidence against the claim as the examiner failed to consider pertinent facts of record and thus provided an inadequate rationale.  Moreover, the Veteran has provided credible statements of self-medication during periods that he did not receive back-related treatments.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for DDD at the L5-S1 level is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for DDD at the L5-S1 level is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, and reopening of the claim for service connection for a low back disability is granted.

Entitlement to service connection for DDD at the L5-S1 level is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


